UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q MARK ONE x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the Quarterly Period ended June 30, 2011; or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to COMMISSION FILE NUMBER: 0-51170 IDO SECURITY INC. (Exact name of small business issuer as specified in its charter) Nevada 38-3762886 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 17 State Street New York, New York 10004 (Address of principal executive offices, including zip code) 646-214-1234 (Issuer's telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a Smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by a check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x As of August 19, 2011, there were 20,354,253,390 shares of registrant’s common stock, par value $0.001 per share outstanding. INDEX PAGE PAGE PART I FINANCIAL INFORMATION Item 1 Financial Statements Condensed Consolidated Balance Sheets June 30, 2011 (Unaudited) and December 31, 2010 (Audited) 2 Unaudited Condensed Consolidated Statements of Operations for the six and three months endedJune 30, 2011and 2010 3 Unaudited Condensed Consolidated Statements of Cash Flows for the six months endedJune 30, 2011 and 2010 4 Notes to Unaudited Condensed Consolidated Financial Statements 5 Item 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 4 Controls and Procedures 17 PART II OTHER INFORMATION Item 1 Legal Proceedings 17 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3 Defaults upon Senior Securities 18 Item 4 Removed and Reserved 18 Item 5 Other Information 19 Item 6 Exhibits 19 SIGNATURES IDO SECURITY INC. AND SUBSIDIARY CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Inventories Prepaid expenses and other current assets Total current assets Property and equipment, net Goodwill Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Bank line of credit - Loans payable Convertible promissory notes (net of discount of $850,652 and $201,284) Redeemable Series A Cumulative Convertible Preferred Stock (net of discount of $2,127,469 and $503,210) Loan payable, related party Total current liabilities NON-CURRENT LIABILITIES Convertible promissory notes (net of discount of $113,966 and $-0-) - Redeemable Series A Cumulative Convertible Preferred Stock (net of discount of $284,070 and $-0-) - Accrued severance pay Notes payable - Totalliabilities Contingencies STOCKHOLDERS' DEFICIENCY Preferred Stock 19,885,000 shares authorized; none outstanding - - Common stock, $.001 par value; 60,000,000,000 and 5,000,000,000 shares authorized, respectively; 15,422,158,183 and 4,997,183,991 issued and outstanding, respectively Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total stockholders' deficiency ) ) Total liabilities and stockholders' deficiency $ $ See Notes to Condensed Consolidated Financial Statements. 2 IDO SECURITY INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Six Months Six Months Three Months Three Months Ended Ended Ended Ended June 30, June 30, June 30, June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $ Cost of sales Gross loss ) Operating expenses Research and development expenses Selling, general and administrative expenses Stock based compensation - selling, general and administrative - - Total operating expenses Loss from operations ) Interest expense (including amortization of debt and preferred stock discount, beneficial conversion features, dividends and deferred finance costs) Interest income - 10 - - Foreign currency translation ) Net loss $ ) $ ) ) ) Basic and diluted loss per share: $ Weighted average number of shares outstanding Basic and diluted See Notes to Condensed Consolidated Financial Statements. 3 IDO SECURITY INC. AND SUBSIDIARY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Six Months Six Months Ended Ended June 30, June 30, (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Amortization of note discount Amortization of beneficial conversion feature of convertible debt - Stock based compensation - Intrerest and exhange rate differences - Stock issued in lieu of interest and other charges Decrease in net liability for severance pay ) ) Increase (decrease) in cash attributable to changes in operating assets and liabilities Accounts receivable - ) Inventory ) ) Prepaid expenses and other current assets Accounts payable Accrued expenses and other current liabilities ) Net cash used in operating activities ) ) CASH FLOWS FROMINVESTING ACTIVITIES Purchases of property and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from issuance of convertible notes and preferred stock Proceeds from loans payable - Proceeds from short-term debt - Proceeds (repayment) from bank line of credit ) Net cash provided by financing activities DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS - END OF PERIOD $ $ Supplemental disclosures of cash flow information: Cash paid for interest $
